Filed 12/23/20 In re R.D. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re R.D., a Person Coming Under
 the Juvenile Court Law.
                                                                 D077698
 THE PEOPLE,

           Plaintiff and Respondent,                             (Super. Ct. No. J240364)

           v.

 R.D.,

           Defendant and Appellant.


         APPEAL from a Judgment of the Superior Court of San Diego County,
Tilisha Martin, Judge. Affirmed.
         Sheila O’Connor, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         This appeal arises from an order of the juvenile court committing R.D.
(the Minor) to the Division of Juvenile Justice (DJJ). The commitment was
based on the separate offense and over two years of failure on probation, and
failure in less restrictive placements.
                        PRECEDURAL BACKGROUND

      In August 2017, the Minor admitted a violation of Penal Code,1
section 422 (criminal threats) and was declared a ward of the court. The
Minor was placed in custody of the Breaking Cycles Program and later
released home.
      In January, June, and September 2018, the Minor admitted multiple
probation violations.
      In August 2019, the Minor admitted committing an assault with force
likely to cause great bodily injury (§ 245, subd. (a)(4)) and possession of
ammunition. He was placed in the Youth Offender Unit (YOU) program.
The Minor was later terminated from the YOU program for behavior
violations and poor performance.
      In June 2020, the Minor petitioned to terminate the wardship since he
had turned 18. The court denied the petition and committed the Minor to
DJJ for the term of up to four years 10 months.
      The Minor filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating she has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered the Minor the
opportunity to file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      The first offense was committed August 6, 2017. At that time, Sheriff’s
Deputies were called to the Minor’s home where a fight had taken place
between the Minor and his stepfather. During the affray the Minor assaulted
the stepfather and threatened to kill him.


1     All further statutory references are to the Penal Code.
                                        2
      The second offense occurred on July 27, 2019. At that time, deputies
were again at the house and discovered a sock full of ammunition.
      The third offense occurred on July 29, 2019. At that time, the Minor
assaulted another minor while in custody at the Juvenile Hall.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review of
the record, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified the following possible issues that were
considered in evaluating the potential merits of this appeal:
      1. Whether the juvenile court considered the least restrictive
environment when considering the placement of the Minor; and
      2. Whether the juvenile court abused its discretion in failing to
terminate the Minor’s wardship given that the Minor had already turned 18.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented the Minor on this appeal.




                                        3
                             DISPOSITION
     The judgment is affirmed.



                                           HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




IRION, J.




                                  4